Citation Nr: 1706852	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from November 1981 to September 1994 and from January 1997 to January 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of June 2010 and February 2013 rating decisions.  The June 2010 rating decision denied service connection for PTSD and the February 2013 rating decision denied service connection for an obstructive sleep apnea disability.  A February 2016 rating decision also denied service connection for depression and anxiety.  The Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In October 2016 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

The Board notes that the Veteran was afforded a VA examination for her claim for PTSD in December 2012.  The VA examiner identified an adjustment disorder on examination; however, the examiner did not offer an opinion on the etiology of this acquired psychiatric disorder.  See December 2012 VA examination.  
Thereafter, in May 2015, the Veteran provided additional evidence to VA, reporting that she was the victim of a sexual assault in service.  See May 2015 correspondence.  Additionally, the Veteran testified at the October 2016 hearing before the undersigned that she had experienced the onset of psychiatric symptoms following this incident.  The Board finds that an additional VA examination is warranted in light of the Veteran's recently added contentions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran provided testimony at the October 2016 hearing that she continues to receive counseling at the VET CENTER for her acquired psychiatric disorder.  The Veteran also provided testimony that she receives treatment for her acquired psychiatric disorder from VA medical facilities.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Obstructive Sleep Apnea

The Board notes that the Veteran was not afforded a VA examination in connection with her claim for service connection for obstructive sleep apnea.  The Board further notes that the Veteran has submitted numerous lay statements attesting to her symptoms of snoring and sleep disruptions in service.  Additionally, post-service treatment records show the presence of an obstructive sleep apnea disability.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her obstructive sleep apnea disability.  McClendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide authorization for the release of her treatment records from the VET CENTER.  

All attempts to obtain records should be documented in the claims folder.

2.  Obtain all outstanding VA treatment records, including, but not limited to those at the Atlanta and Stockbridge VA facilities. The request should include non-electronic and/or archived paper records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed acquired psychiatric disorder.  The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must thoroughly review the record and interview the Veteran regarding the claimed in-service personal assault. The examiner should perform all necessary tests and address the following:

a. The examiner should identify all acquired psychiatric conditions present.

 b. If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should provide an opinion as to the stressors supporting the diagnosis   Specifically, the examiner should opine as to whether there is sufficient evidence of behavior changes, including substance abuse and depressive behavior, in response to the claimed in-service sexual assault, which would provide the necessary credible supporting evidence of its occurrence.

c. The examiner should then state whether any psychiatric disability shown during the current appeal period is at least as likely as not (50 percent probability or more) related to the Veteran's military service, to include her reported in-service assault.

 The examiner must provide a rationale for any opinion given.

4.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of her obstructive sleep apnea disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50/50) that an obstructive sleep apnea disability manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include symptomatology therein.  
5.  After completing all actions set forth in paragraphs 1-4, and any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate Supplemental Statement of the Case. The Veteran and her representative should be afforded the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




